OPINION
MORRISON, Judge.
The offense is assault with intent to murder with malice; the punishment, eight (8) years.
Appellant’s first ground of error is that the evidence is insufficient to show malice.
Appellant admitted firing the shot at close range that hit the injured party but denied any intention of killing her. The Court submitted the issues of self-defense, assault with intent to murder without malice, aggravated assault and simple assault.
The jury rejected appellant’s version of the shooting and based upon the testimony of State’s witnesses they were authorized to do so. Hall v. State, Tex.Cr.App., 418 S.W.2d 810.
Tht other ground of error set forth in the brief relates to jury selection and there is nothing in the record to support such contention.
The judgment is affirmed.